Case 2:18-cv-00526-RWS-RSP Document 55 Filed 03/01/19 Page 1 of 11 PageID #: 1123




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  SOL IP, LLC                                        §
                                                     §
                                                               Case No. 2:18-CV-0526-RWS-RSP
         v.                                          §
                                                     §
  AT&T MOBILITY LLC                                  §

                                         DISCOVERY ORDER

         After a review of the pleaded claims and defenses in this action, in furtherance of the

  management of the Court’s docket under Federal Rule of Civil Procedure 16, and after receiving

  the input of the parties to this action, it is ORDERED AS FOLLOWS:

  1.     Initial Disclosures.        In lieu of the disclosures required by Federal Rule of Civil

         Procedure 26(a)(1), each party shall disclose to every other party the following

         information:

         (a)    the correct names of the parties to the lawsuit;

         (b)    the name, address, and telephone number of any potential parties;

         (c)    the legal theories and, in general, the factual bases of the disclosing party’s claims

                or defenses (the disclosing party need not marshal all evidence that may be

                offered at trial);

         (d)    the name, address, and telephone number of persons having knowledge of

                relevant facts, a brief statement of each identified person’s connection with the

                case, and a brief, fair summary of the substance of the information known by any

                such person;

         (e)    any indemnity and insuring agreements under which any person or entity carrying

                on an insurance business may be liable to satisfy part or all of a judgment entered



                                                Page 1 of 11
Case 2:18-cv-00526-RWS-RSP Document 55 Filed 03/01/19 Page 2 of 11 PageID #: 1124




                 in this action or to indemnify or reimburse for payments made to satisfy the

                 judgment;
         (f)     any statement of any party to the litigation.

   2.    Disclosure of Expert Testimony. A party must disclose to the other parties the identity

         of any witness it may use at trial to present evidence under Federal Rule of Evidence 702,

         703 or 705, and:

         (a)     if the witness is one retained or specially employed to provide expert testimony in

                 the case or one whose duties as the party’s employee regularly involve giving

                 expert testimony, provide the disclosures required by Federal Rule of Civil

                 Procedure 26(a)(2)(B) and Local Rule CV-26; and

         (b)     for all other such witnesses, provide the disclosure required by Federal Rule of

                 Civil Procedure 26(a)(2)(C).

   3.    Additional Disclosures. Without awaiting a discovery request,1 each party will make the

         following disclosures to every other party:

         (a)     provide the disclosures required by the Patent Rules for the Eastern District of

                 Texas with the following modifications to P.R. 3-1 and P.R. 3-3:

                         P.R. 3-1(g): If a party claiming patent infringement asserts that
                         a claim element is a software limitation, the party need not
                         comply with P.R. 3-1 for those claim elements until 30 days after
                         source code for each Accused Instrumentality is produced by the
                         opposing party. Thereafter, the party claiming patent infringement
                         shall identify, on an element-by-element basis for each asserted
                         claim, what source code of each Accused Instrumentality
                         allegedly satisfies the software limitations of the asserted claim
                         elements.



         1
           The Court anticipates that this disclosure requirement will obviate the need for requests
  for production.



                                              Page 2 of 11
Case 2:18-cv-00526-RWS-RSP Document 55 Filed 03/01/19 Page 3 of 11 PageID #: 1125




                        P.R. 3-3(e): If a party claiming patent infringement exercises
                        the provisions of P.R. 3-1(g), the party opposing a claim of
                        patent infringement may serve, not later than 30 days after
                        receipt of a P.R. 3-1(g) disclosure, supplemental “Invalidity
                        Contentions” that amend only those claim elements identified as
                        software limitations by the party claiming patent infringement.
        (b)     produce or permit the inspection of all documents, electronically stored

                information, and tangible things in the possession, custody, or control of the party

                that are relevant to the pleaded claims or defenses involved in this action, except

                to the extent these disclosures are affected by the time limits set forth in the Patent

                Rules for the Eastern District of Texas; and

        (c)     provide a complete computation of any category of damages claimed by any party

                to the action, and produce or permit the inspection of documents or other

                evidentiary material on which such computation is based, including materials

                bearing on the nature and extent of injuries suffered, except that the disclosure of

                the computation of damages may be deferred until the time for Expert Disclosures

                if a party will rely on a damages expert.

  4.    Protective Orders. The Court will enter the parties’ Agreed Protective Order.

  5.    Discovery Limitations.          The discovery in this cause is limited to the disclosures

        described in Paragraphs 1-3 together with the following limitations:

        (a) Interrogatories. Plaintiff may serve up to twenty (20) common interrogatories to

        the Defendants, as well as ten (10) specific interrogatories to each Defendant Group.

        (A “Defendant Group” consists of the defendants in each member case.) The

        Defendants collectively may serve up to twenty (20) common interrogatories to Plaintiff.

        In addition, each Defendant Group may serve up to ten (10) additional individual

        interrogatories to Plaintiff.


                                               Page 3 of 11
Case 2:18-cv-00526-RWS-RSP Document 55 Filed 03/01/19 Page 4 of 11 PageID #: 1126



        (b)   For purpose of clarity, an interrogatory or other discovery request served on

              each party shall be counted as a single request and not multiple requests, even if

              multiple entities are part of the party. Defendants shall make their best efforts to

              coordinate requests so as to avoid duplicative efforts. An interrogatory seeking

              discovery regarding multiple patents counts as a single interrogatory.

        (b)   Requests for Admission.

              i.     Plaintiff may serve up to fifty (50) requests for admission on each

                     Defendant Group.

              ii.    Defendants may serve up to twenty-five (25) common requests for

                     admission to Plaintiff.     In addition, each Defendant Group may serve

                     up to twenty-five (25) individual requests for admission on Plaintiff.

              iii.   Notwithstanding the limitations of 5(b)(i) and (ii), any party may serve an

                     unlimited number of requests for admission that seek an admission as to (a)

                     the authenticity of a particular document or thing, (b) the admissibility of a

                     particular document or thing, and/or (c) whether a document qualifies as a

                     printed publication under 35 U.S.C. § 102.

              iv.    The parties are required to meet and confer in good faith prior to serving

                     any requests for admissions directed solely to the authentication of

                     documents and things to determine whether the requests are necessary and/

                     or reasonable. Prior to serving any request for admission regarding the

                     admissibility of documents, each party agrees to request that the opposing

                     party stipulate to the admissibility of such documents. If the opposing

                     party fails to stipulate to the admissibility of all such documents within two



                                           Page 4 of 11
Case 2:18-cv-00526-RWS-RSP Document 55 Filed 03/01/19 Page 5 of 11 PageID #: 1127




                     weeks of such request for stipulation, the requesting party may serve on the

                     opposing party requests for admission on all documents whose

                     admissibility has not been stipulated.

        (c)   Fact Depositions Under Fed. R. Civ. P. 30(b)(1), 30(b)(6) and 45.

                     Plaintiff shall be permitted up to 70 hours of deposition time for each

                     Defendant Group’s witnesses, including depositions under Rule 30(b)(1)

                     and 30(b)(6).
              ii.    Defendants shall be permitted up to seventy (70) hours total Rule 30

                     deposition time for Plaintiff’s witnesses.

              iii.   The parties shall seek to limit each witness to one appearance by, for

                     instance, not serving successive 30(b)(6) notices. Unless otherwise

                     stipulated, ordered, or set forth in this order, the time limit for any one

                     individual deposition will be no more than seven (7) hours.

              iv.    In addition to the limits set forth above, Plaintiff may take up to eighty

                     (80) hours of third party deposition testimony (not including inventors).

                      Further, each Defendant Group may take up to sixty (60) hours of third party

                      deposition testimony (not including inventors).

                      Unless otherwise stipulated, noted, or ordered, a subpoena for documents or

                      testimony served by one Defendant may be used in this case by all Defendants

                      but only to the extent permitted by the terms of the Protective Order entered in

                      this case. Similarly, questions posed or objections lodged by one Defendant

                      during a 30(b)(1), 30(b)(6), or third-party deposition shall be treated as having

                      been posed or lodged by all Defendants, unless otherwise specified.

                                           Page 5 of 11
Case 2:18-cv-00526-RWS-RSP Document 55 Filed 03/01/19 Page 6 of 11 PageID #: 1128



              v.      Unless otherwise agreed, ordered, or set forth in this order with respect to

                      inventor and expert depositions, a witness will appear only once for a

                      deposition of no more than seven (7) hours. For example, absent agreement of

                      the parties otherwise, to the extent a party seeks a Rule 30(b)(1) deposition of

                      a corporate designee for a Rule 30(b)(6) topic, the Rule 30(b)(1) deposition

                      will take place on the same day as the Rule 30(b)(6) deposition and the total

                      deposition time for that witness shall be no more than seven (7) hours.

              vi.    Each party reserves the right to seek an adjustment of these time limits

                      based upon changes to the scope of discovery, or the addition or dismissal

                      of any parties, in this case. These provisions, further, may be amended by

                      agreement of the parties. The parties shall coordinate depositions to

                      reduce redundancy and inconvenience to the parties.

        (d)   Inventor Depositions.

              i.      Depositions of any inventor of the asserted patents are not included in the

                      hour limitations set forth above.

              ii.     Defendants collectively may depose any inventor for four (4) hours and

                      then each Defendant Group may depose the inventor for three (3)

                      additional hours.

              iii.    Plaintiff may depose any inventor for four (4) hours.

              iv.     Fact deposition testimony of inventors is exclusive of any time the

                      inventor spends testifying as either a designated party witness or expert

                      witness.




                                           Page 6 of 11
Case 2:18-cv-00526-RWS-RSP Document 55 Filed 03/01/19 Page 7 of 11 PageID #: 1129




          (e)     Translated Depositions.

                  i.     For any deposition that requires a translation between English and any

                         foreign language for all or nearly all of the deposition, the time limits set

                         forth above shall be increased by 50%. For purposes of clarity, if an entire

                         deposition is translated, the taking party is entitled to ten and a half (10.5)

                         hours of deposition time, of which seven (7) hours shall count towards the

                         deposition limits established in this Order and by the Federal Rules of Civil

                         Procedure. In no event, however, shall a witness be required to testify for

                         more than seven (7) hours of actual deposition time in one day.

         (f)      Expert Depositions.

                  i.     Depositions of experts are not included in the hour limitations set forth

                         above.

                 ii.     Each party may depose each expert that serves an opinion against that

                         party for up to seven (7) hours.

                iii.     Defendants shall use their best efforts to coordinate their depositions so

                         that witnesses do not have to be deposed at different times by different

                         Defendant Groups.

  Any party may later move to modify these limitations for good cause.

  6.     Privileged Information.        There is no duty to disclose privileged documents or

         information. However, the parties are directed to meet and confer concerning privileged

         documents or information after the Status Conference. By the deadline set in the Docket

         Control Order, the parties shall exchange privilege logs identifying the documents or

         information and the basis for any disputed claim of privilege in a manner that, without

         revealing information itself privileged or protected, will enable the other parties to assess


                                              Page 7 of 11
Case 2:18-cv-00526-RWS-RSP Document 55 Filed 03/01/19 Page 8 of 11 PageID #: 1130




        the applicability of the privilege or protection. Any party may move the Court for an

        order compelling the production of any documents or information identified on any other

        party’s privilege log. If such a motion is made, the party asserting privilege shall respond

        to the motion within the time period provided by Local Rule CV-7. The party asserting

        privilege shall then file with the Court within 30 days of the filing of the motion to

        compel any proof in the form of declarations or affidavits to support their assertions of

        privilege, along with the documents over which privilege is asserted for in camera

        inspection.

  7.    Signature. The disclosures required by this Order shall be made in writing and signed by

        the party or counsel and shall constitute a certification that, to the best of the signer’s

        knowledge, information and belief, such disclosure is complete and correct as of the time

        it is made. If feasible, counsel shall meet to exchange disclosures required by this Order;

        otherwise, such disclosures shall be served as provided by Federal Rule of Civil

        Procedure 5. The parties shall promptly file a notice with the Court that the disclosures

        required under this Order have taken place.

  8.    Duty to Supplement. After disclosure is made pursuant to this Order, each party is

        under a duty to supplement or correct its disclosures immediately if the party obtains

        information on the basis of which it knows that the information disclosed was either

        incomplete or incorrect when made, or is no longer complete or true.

  9.    Discovery Disputes.

        (a)    Except in cases involving claims of privilege, any party entitled to receive

               disclosures (“Requesting Party”) may, after the deadline for making disclosures,

               serve upon a party required to make disclosures (“Responding Party”) a written



                                            Page 8 of 11
Case 2:18-cv-00526-RWS-RSP Document 55 Filed 03/01/19 Page 9 of 11 PageID #: 1131




               statement, in letter form or otherwise, of any reason why the Requesting Party

               believes that the Responding Party’s disclosures are insufficient. The written

               statement shall list, by category, the items the Requesting Party contends should

               be produced. The parties shall promptly meet and confer. If the parties are

               unable to resolve their dispute, then the Responding Party shall, within 14 days

               after service of the written statement upon it, serve upon the Requesting Party a

               written statement, in letter form or otherwise, which identifies (1) the requested

               items that will be disclosed, if any, and (2) the reasons why any requested items

               will not be disclosed. The Requesting Party may thereafter file a motion to

               compel.

        (b)    An opposed discovery related motion, or any response thereto, shall not exceed

               seven (7) pages. Attachments to a discovery related motion, or a response thereto,

               shall not exceed five (5) pages. No further briefing is allowed absent a request or

               order from the Court.

         (c)    Prior to filing any discovery related motion, the parties must fully comply with

                the substantive and procedural conference requirements of Local Rule CV-7(h)

                and (i). Within 72 hours of the Court setting any discovery motion for a

                hearing, each party’s lead attorney (see Local Rule CV-11(a)) and local counsel

                shall meet and confer in person or by telephone, without the involvement or

                participation of other attorneys, in an effort to resolve the dispute without Court

                intervention. Counsel shall promptly notify the Court of the results of that

                meeting by filing a joint report of no more than two (2) pages. Unless excused

                by the Court, each party’s lead attorney shall attend any discovery motion


                                            Page 9 of 11
Case 2:18-cv-00526-RWS-RSP Document 55 Filed 03/01/19 Page 10 of 11 PageID #: 1132




                hearing set by the Court (though the lead attorney is not required to argue the

                motion).

        (d)    Any change to a party’s lead attorney designation must be accomplished by

               motion and order.

        (e)    Counsel are directed to contact the chambers of the undersigned for any “hot-line”

               disputes before contacting the Discovery Hotline provided by Local Rule CV-

               26(e). If the undersigned is not available, the parties shall proceed in accordance

               with Local Rule CV-26(e).

  10.   No Excuses. A party is not excused from the requirements of this Discovery Order

        because it has not fully completed its investigation of the case, or because it challenges

        the sufficiency of another party’s disclosures, or because another party has not made its

        disclosures. Absent court order to the contrary, a party is not excused from disclosure

        because there are pending motions to dismiss, to remand or to change venue.

  11.   Filings. Only upon request from chambers shall counsel submit to the court courtesy

        copies of any filings.

  12.    Stipulations by the Parties Regarding Discovery:

        (a)    The parties agree to accept service of letters, discovery requests, and other

               documents (except in the case of documents required to be filed with the Court

               electronically, the service of which is governed by the Local Rules, or documents

               that are too voluminous for email) in PDF format via email.

        (b)    Notwithstanding paragraph 6 of this Order, the parties are not required to identify

               on a privilege log any documents or information withheld as privileged or

               protected that were created after the filing date of the Complaint.



                                            Page 10 of 11
Case 2:18-cv-00526-RWS-RSP Document 55 Filed 03/01/19 Page 11 of 11 PageID #: 1133




   IT IS SO ORDERED.
          SIGNED this 3rd day of January, 2012.
         SIGNED this 1st day of March, 2019.




                                                  ____________________________________
                                                  ROY S. PAYNE
                                                  UNITED STATES MAGISTRATE JUDGE




                                        Page 11 of 11
